Citation Nr: 1030381	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, as due to 
carbon tetrachloride exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 RO decision.  The Veteran presented 
sworn testimony during an RO hearing in April 2009.  A motion 
submitted by the Veteran's representative to advance the appeal 
on the Board's docket was granted in July 2010, and the appeal 
has received expedited treatment since that time.


FINDING OF FACT

The Veteran's prostate cancer has been medically linked to 
exposure to carbon tetrachloride during service.


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the carbon tetrachloride to which he 
was exposed on a routine basis during his period of service 
caused his prostate cancer.

In light of the resolution reached below the Board finds that an 
exhaustive description of how the VA met its duties to notify and 
assist the Veteran with respect to this particular issue is 
unnecessary.


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

The evidence of record establishes that the Veteran's duties as a 
cryptographer in service required him to clean the equipment he 
used with a solution of carbon tetrachloride.  He described his 
responsibilities and his exposure to this cleaning agent in 
detail during the April 2009 hearing on appeal.  Additionally, a 
statement from a fellow serviceman, who served with him and 
performed similar duties as the Veteran, corroborates their 
maintenance responsibilities in the "crypto room."   

Recent medical evidence confirms the Veteran's diagnosis and 
treatment for renal cancer and prostate cancer in 1996 and 1998, 
respectively.  In support of his claim, the Veteran submitted 
three statements from three of his treating physicians to the 
effect that in their view his renal cancer and prostate cancer 
can be linked to his carbon tetrachloride exposure during 
service.  

The Veteran's internist submitted a statement dated in March 2007 
indicating that he had treated the Veteran for many years, and 
that he believed "it is reasonable to suspect, though it cannot 
be proven, that this exposure might have promoted the development 
some time later of this gentleman's two cancers."  

The veteran's treating urologist submitted a March 2007 statement 
in which he set forth the Veteran's history of having two 
separate urological cancers, with removal of his left kidney for 
renal cell carcinoma, and subsequent diagnosis of prostate 
cancer.  The urologist concluded with the following opinion:  
"Having been exposed to a known carcinogen, and subsequently 
developing two separate urological neoplasms, certainly raises a 
concern that the carbon tetrachloride exposure may have a played 
a causative role in the genesis of these tumors."  

Lastly, the Veteran's treating oncologist, who is the chairman of 
the Department of Radiation Oncology at Wayne State University, 
and a medical director at the Karmanos Cancer Institute, 
presented a written opinion in March 2008.  In the statement, he 
indicated that he had reviewed the Veteran's medical history, 
including records of his time in the armed forces, which the 
Veteran had provided to him, and rendered these conclusions:  

It is clear that [the Veteran] was exposed to 
carbon tetrachloride during his time in the 
service.  Carbon tetrachloride has been shown to 
be a human carcinogen and specifically related 
to malignancies in the genitourinary system of 
which [the Veteran] has had two, prostate and 
renal cell carcinoma.  [The Veteran] has no 
other known risk factors that could have 
precipitated his condition.  In addition, the 
fact that he had two malignancies in the 
genitourinary system is unusual.  In my own 
personal experience and in medical literature, 
this situation is unusual but not unprecedented.  
It is my opinion that it is more likely than not 
that [the Veteran's] condition, i.e., the renal 
cell carcinoma and prostate cancer, were 
precipitated by his exposure to a carcinogen 
such as carbon tetrachloride.

The medical evidence of record also includes two VA medical 
opinions, both against the Veteran's claim.  The first opinion 
was rendered following a VA compensation examination in October 
2007.  Essentially, the examiner performed a review of medical 
literature and concluded that while the Veteran's renal cancer 
was as likely as not related to the carbon tetrachloride exposure 
in service, it was less likely that the Veteran's prostate cancer 
was related to carbon tetrachloride exposure.  The Veteran 
underwent a second VA examination in October 2009.  This examiner 
also linked the Veteran's renal cancer to carbon tetrachloride, 
but indicated "I have not been able to find any specific 
connection in the medical literature between prostate cancer and 
carbon tetrachloride exposure."  

The RO granted service connection for the Veteran's renal cancer 
as caused by exposure to carbon tetrachloride in a December 2009 
decision.  Thus, the VA has accepted that the Veteran's actual 
exposure to carbon tetrachloride during service is established 
for adjudicative purposes.  

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases.  It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators . . .  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board chooses to accord greater probative 
weight to the opinions of the Veteran's physicians, in 
particular, the opinion rendered by the oncologist.  This 
physician was more familiar with the Veteran's medical situation 
and his history, and as a Board-certified oncologist, has greater 
demonstrated expertise in the diagnosis and treatment of cancers 
such as the Veteran's.  In particular, we find the explanation 
regarding the unusual circumstances of the Veteran's having two 
separate genitourinary cancers proximate in time, with no other 
risk factors for such cancers, to be convincing.  The fact that 
the oncologist has greater expertise in such matters weighs 
heavily in favor of his considered opinion, as well.  

On balance, the evidence favors the Veteran's claim.  At worst, 
one could view the medical evidence as being in equipoise.  In 
such cases, our responsibility is clear:  when there is an 
approximate balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107.  The benefit sought must be 
granted, and service connection for the Veteran's prostate cancer 
is appropriate.





Continued on next page



ORDER

Service connection for prostate cancer is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


